     Case 7:12-cv-06421-KMK Document 248 Filed 05/27/21 Page 1 of 1




                                       May 27, 2021
By ECF
Hon. Kenneth M. Karas
United States District Court
United States Courthouse
300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150

       Re:     U.S. Securities and Exchange Commission v. Bronson et al.,
               12-CV-6421 (KMK)

Dear Judge Karas:

        I write to oppose the requests of Dr. Stuart Krost and Chelsea Krost to either
adjourn or be excused from the June 3 Hearing in SEC v. Bronson. DE 247. As
background, the Court ordered these witnesses to appear at the hearing. DE 245. They
are relevant to Bronson’s compliance with the Court’s January 19, 2021 Order holding
Bronson in contempt. DE 223. The Commission detailed the reasons for these witnesses
to appear in a letter dated May 19. DE 242. Essentially, the Commission expects that
both witnesses will be able to address aspects of Bronson’s business transactions and
compensation.

        While Commission counsel understands Ms. Krost’s inability to travel, counsel
has not stated that she is unavailable by telephone or video for the June 3 Hearing, if such
an accommodation is possible. It is hard to see how Dr. Krost’s general excuse, that he
has patients to see, will ever be unavailable to him. As explained in the Commission’s
May 19 letter, Commission counsel has unsuccessfully sought deposition dates from
counsel for Dr. Krost and Chelsea Krost many times. See, DE 242, Exhibit J
(compilation of email requests). Thus, the request to adjourn or be excused from the
hearing seems like yet another undue delay by at least Dr. Stuart Krost.

        For these reasons, the Commission requests that Dr. Stuart Krost appear and, if
she is available, Ms. Krost appear telephonically or by video (if possible).

                                                      Very truly yours,

                                                      s/ Maureen Peyton King

                                                      Maureen Peyton King
                                                      Senior Trial Counsel
